Although I concur in the opinion and judgment, I feel some additional comments concerning the circumstances herein are appropriate, lest one erroneously extend our conclusions concerning public restroom privacy beyond that which we determine.
Here, defendant and his companion could not have expected complete privacy since anyone entering the restroom could view their feet and legs up to the point where the stall door commenced. The top of the door was as low as six feet from the floor according to the testimony. Although the exact distance between the bottom of the door and the floor is not certain, the officer testified it was three feet. Additionally, according to the officer's testimony, anyone entering the restroom could hear the sniffing or snorting sound emanating from the stall. Also, the men did not evince an expectation of privacy since they left the stall door unlocked. One entering a toilet stall only partially enclosed by a door or partition cannot have an expectation of complete privacy, although some degree of privacy may be expected, but, if the door is left unlocked, there is a possibility that someone may *Page 200 
open the door to enter, exposing the occupants of the stall to the view of anyone in the restroom.
Under the circumstances here, the officer obtained sufficient information from observing that which anyone could observe to justify the officer in making further investigation into the nature of the activity he had seen and heard taking place in the public restroom stall. He then "peeped" into the stall by putting his hands on the top of the partition and pulling himself up. There is no indication of his height or how far he "pulled" himself, but there is no suggestion his feet left the floor.
Under these circumstances, the intrusion of the officer was neither unreasonable nor an unwarranted invasion of defendant's privacy, since only limited privacy could be reasonably anticipated.